Citation Nr: 0815265	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to the 
benefit currently sought on appeal.  In September 2006, the 
Board remanded the veteran's claim to afford him a Travel 
Board hearing as requested on his substantive appeal.  In 
March 2007, the Board remanded the claim again, requesting a 
medical opinion.  Such was obtained and the case was returned 
to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, per order of the first Board remand, the RO 
sent the veteran notice of his scheduled Travel Board 
hearing.  He failed to appear at that hearing, and the case 
was returned to the Board.  In March 2007, the Board 
determined that further development was necessary, so the 
case was remanded via the AMC in Washington, DC.  While on 
remand, and specifically in April 2007, the AMC sent the 
veteran notice that a medical opinion was being sought.  This 
was mailed to the same address as the previous RO notice of 
the hearing.  This mail was returned to the AMC, as the 
veteran's address had changed and the forwarding order had 
expired.  The veteran's new address, however, was included on 
the returned mail.  Despite this new information, the AMC 
sent the October 2007 supplemental statement of the case to 
the veteran's prior address.  The case was immediately 
returned to the Board.  

Based on this series of events, it is highly probable that 
the veteran never received the 2006 notice of his Travel 
Board hearing, nor the subsequent 2007 Board remand and AMC 
supplemental statement of the case, discussing the medical 
opinion obtained.  Efforts must be made to verify the 
veteran's correct address.  Once verified, a supplemental 
statement of the case must be sent to the veteran addressing 
the additional evidence added to the record since the 
previous, March 2007, supplemental statement of the case.  

Additionally, pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.  The veteran did so on his March 
2004 substantive appeal.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002).  The veteran 
must be provided with the opportunity to appear before the 
Board in a hearing to present testimony on the issue on 
appeal.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Verify the veteran's current address.  Note 
that the October 2007 supplemental statement of 
the case was NOT mailed to the correct address.  
The correct address may be listed on the 
returned mail envelope, stamped in April 2007.  
It must be verified through appropriate 
channels.

2.  After verification, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the March 2007 supplemental 
statement of the case, to include the April 
2007 VA medical opinion.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

3.  The RO should make the necessary 
arrangements to schedule the veteran for a 
Board hearing at the RO.  The veteran should be 
notified of his option to have a 
videoconference hearing in lieu of an in-person 
Travel Board hearing.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



